Exhibit 10.29
 
CONSOLIDATED EBITDA
 
Earnings before interest, taxes, depreciation and amortization, non-cash stock
compensation and payments, non-cash charges that do not result in future cash
obligations, any extraordinary or non recurring gains (losses) and any non-cash
transactions (Consolidated EBITDA) is not intended to present a measure of
performance in accordance with accounting principles generally accepted in the
United States (GAAP). Nor should Consolidated EBITDA be considered as an
alternative to statements of cash flows as a measure of liquidity. Consolidated
EBITDA is included herein as means to measure operating performance that
financial analysts, lenders, investors and other interested parties find to be a
useful tool for analyzing companies.
 
The definition of Consolidated EBITDA is defined in the senior secured
convertible notes as a measurement for meeting the notes covenant requirements.
Consolidated Net Debt is defined as the sum of (a) aggregate stated balance
sheet amount of all Indebtedness of the Company plus or minus (b) any adjustment
required to include the Amended Notes at their face amount rather than fair
value that is used for GAAP presentation, minus (c) the aggregate stated balance
sheet amount of unrestricted cash and cash equivalents of the Company in
accordance with GAAP. For the twelve months ended September 30, 2008, the
quotient of Consolidated Net Debt divided by Consolidated EBITDA for the twelve
month period was required to be not less than 4.5 in order for the Company to be
compliant with covenant requirements of the notes. The Company was in compliance
with the required covenant at September 30, 2008.
 
The following table reconciles our consolidated net earnings per GAAP to
Consolidated EBITDA:
 

              Twelve Months Ended
      September 30,
      2008    
Consolidated Net Loss
  $ (10,161 )
Any extraordinary or non recurring gains or losses
       
Loss from disposed operations, net of tax
    1,350  
Impairment of goodwill and long-lived assets
    3,957  
Loss on sale of subsidiaries
    387  
Non-cash charges that do not result in future cash obligations Loss from fair
value of notes and warrants
    659  
Loss from Sale of Fixed Assets
    215  
Non-cash expenses associated with stock compensation expense
    630            
Adjusted Net Loss before
  $ (2,963 )
Interest Income
    (873 )
Interest Expense
    7,412  
Income tax expense
    517  
Depreciation Expense
    5,812  
Amortization Expense
    1,114  
Any non-cash transactions
    —  
Foreign currency losses
    2,625  
Adjustments related to Inventory
    439  
Bad Debt Expense
    421  
Hedge or non-hedge derivative adjustments
    —            
Consolidated EBITDA
  $ 14,504            
Other Financial Disclosure Required based on terms of notes:
       
Consolidated Net Interest Expense
  $ 6,539            
Consolidated Net Debt (Total Debt less Cash and Cash Equivalents) at
September 30, 2008
  $ 35,388            
Quotient of Consolidated Net Debt divided by Consolidated EBITDA
    2.44            
Covenant Requirement — not more than
    4.50  
Covenant Status
    PASSED            



